CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Meganet Corporation Las Vegas, Nevada We consent to the use in this Amendment No.8 to the Registration Statement on Form S-1 of Meganet Corporation of our report dated September 27, 2012, which includes an emphasis paragraph relating to an uncertainty as to the Company’s ability to continue as a going concern, relating to our audits of the financial statements for the years ended March 31, 2012 and 2011, and to all references to our firm under the caption “Experts” and all other references to our firm which are included in the Prospectus, and are part of this Registration Statement. /s/ HJ & Associates, LLC HJ & Associates, LLC Salt Lake City, Utah October 24, 2012
